Opinion issued June 25, 2009










In The
Court of Appeals
For The
First District of Texas




NO. 01-08-00944-CV




RICKEY POLK C/O CLARENCE LEWIS, III,  Appellant

V.

GMAC MORTGAGE, LLC Appellee




On Appeal from the Harris County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 919959




MEMORANDUM OPINIONAppellant Clarence Lewis, III was not a named party to the judgment signed
by the trial court in forcible entry and detainer suit below.  After the Court gave
appellant 10 days’ notice that this attempted appeal was subject to dismissal for lack
of standing, appellant, Clarence Lewis, III did not respond.  See Tex. R. App. P.
42.3(a) (allowing involuntary dismissal of case for want of jurisdiction).
          We dismiss the appeal for want of jurisdiction.  We deny all pending motions.
PER CURIAM
Panel consists of Justices Keyes, Hanks, and Bland.